DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on January 26, 2022.  Claims 1, 7 and 12 have been amended, no claims have been canceled, and claims13 – 17 have been added.   Thus, claims 1- 17 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 17 have been considered but are moot because the arguments do not apply to any of the new references (or new combination references) used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,932,038 B1 to Zhu et al. (herein after "Zhu et al. publication").
As to claim 1,
the discloses a control apparatus for performing travel control of a vehicle, the control apparatus comprising: 
a sensor configured to detect a state around the vehicle (see Col. 3, lns 13 - 23); and 
a travel controller configured to perform travel control for automated driving based on a detection result of the sensor (see Col. 3, lns 13 - 36), 
wherein the travel controller is configured to, in a case where a predetermined condition is satisfied  (see Col. 7, ln 29 – Col.8, ln 16, where predetermined conditions are determined by decision module 303/planning module 304), select a target stop position located in a latitudinal direction with respect to a direction in which the vehicle moves, according to selection criteria, and to stop the vehicle at the target stop position  (see Col. 8, ln 15 – Col. 9, ln 52, where “once the vehicle enters stop zone 503, a second deceleration rate is applied to stop the vehicle at the stop location”), and 
the target stop position is in accordance with the selection criteria including at least one of a comparison between a speed of the vehicle and a threshold speed (see Col. 7, ln 50 – Col. 9, ln 52, where the current speed of the vehicle is compared to a predetermined speed for the slot zone 501), and/or the presence of a surrounding vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding vehicle of the vehicle  (see Col. 7, lns 29 – 49).

As to claim 10,
the Zhu et al. publication discloses a vehicle comprising the control apparatus according to claim 1; and an actuator group controlled by the travel controller of the control apparatus. (See Col. 5, ln 51 – Col. 6, ln 2.)

As to claim 12,
claim 12 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 12 is rejected for the same reasons as claim 1, as discussed herein above.

As to claim 13,
the Zhu et al. publication discloses the target stop position being in accordance with the selection criteria including a comparison between a speed of the vehicle and a threshold speed. (See Col. 7, ln 50 – Col. 9, ln 52, where the current speed of the vehicle is compared to a predetermined speed for the slot zone 501.)

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhu et al. publication.
	As to claims 2 and 3,
the Zhu et al. publication discloses the invention substantially as claimed, including a case where the current speed is higher than the threshold speed required for entering the slot/slow zone 501.  (See Col. 8, lns 15 – 26.)  The Zhu et al. publication fails to specifically disclose
the control apparatus selecting, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling.
The Zhu et al. publication, however, discloses providing a steering unit 201 to adjust the direction or heading of the autonomous vehicle (see Col 4, ln 18), a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle (see Col. 7, lns 30 – 33), and a stop location 503. (See Col. 8, ln 62 – Col. 9, ln 4.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhu et al. publication so that the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling, as suggested by the Zhu et al. publication, in order to avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.

As to claim 5,
the Zhu et al. publication discloses the invention substantially as claimed, except for
in a case where the control apparatus does not select, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling, the control apparatus selects the travel path as the target stop position.
The Zhu et al. publication, however, discloses providing a steering unit 201 to adjust the direction or heading of the autonomous vehicle (see Col 4, ln 18), a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle (see Col. 7, lns 30 – 33), and a stop location 503. (See Col. 8, ln 62 – Col. 9, ln 4.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhu et al. publication so that in a case where the control apparatus does not select, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling, the control apparatus selects the travel path as the target stop position, as suggested by the Zhu et al. publication, in order to avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.

As to claim 6,
the Zhu et al. publication discloses the invention substantially as claimed, except for
in a case where the control apparatus selects the travel path as the target stop position, the control apparatus selects, as the target stop position, a position that does not overlap a preceding vehicle or a rear vehicle of the vehicle, or a position that is offset from a center position of a travel lane.
The Zhu et al. publication, however, discloses providing a steering unit 201 to adjust the direction or heading of the autonomous vehicle (see Col 4, ln 18), a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle (see Col. 7, lns 30 – 33), and a stop location 503. (See Col. 8, ln 62 – Col. 9, ln 4.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhu et al. publication so that in a case where the control apparatus selects the travel path as the target stop position, the control apparatus selects, as the target stop position, a position that does not overlap a preceding vehicle or a rear vehicle of the vehicle, or a position that is offset from a center position of a travel lane, as suggested by the Zhu et al. publication, in order to avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.

As to claim 14,
the Zhu et al. publication discloses the invention substantially as claimed, except for
the target stop position being in accordance with the selection criteria including the presence of a surrounding vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding vehicle of the vehicle.
The Zhu et al. publication, however, discloses providing a steering unit 201 to adjust the direction or heading of the autonomous vehicle (see Col 4, ln 18), a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle (see Col. 7, lns 30 – 33), and a stop location 503. (See Col. 8, ln 62 – Col. 9, ln 4.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhu et al. publication so that the target stop position is in accordance with the selection criteria including the presence of a surrounding vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding vehicle of the vehicle, as suggested by the Zhu et al. publication, in order to avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.

As to claim 16,
the Zhu et al. publication discloses the invention substantially as claimed, except for
wherein selecting the target stop position includes determining whether to move the vehicle to a section that is adjacent to a travel path on which the vehicle is traveling or to stay the vehicle on the travel path on which the vehicle is traveling a driving lane.
The Zhu et al. publication, however, discloses providing a steering unit 201 to adjust the direction or heading of the autonomous vehicle (see Col 4, ln 18), a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle (see Col. 7, lns 30 – 33), and a stop location 503. (See Col. 8, ln 62 – Col. 9, ln 4.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhu et al. publication so that selecting the target stop position includes determining whether to move the vehicle to a section that is adjacent to a travel path on which the vehicle is traveling or to stay the vehicle on the travel path on which the vehicle is traveling a driving lane, as suggested by the Zhu et al. publication, in order to avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Zhu et al. publication in view of the You et al. publication .
As to claim 4,
the Zhu et al. publication discloses the invention substantially as claimed, except for
the selection criteria further including a size of a section that is adjacent to a travel path on which the vehicle is traveling, and in a case where a width of the section is smaller than a threshold width or a length of the section is smaller than a threshold length, the control apparatus selects the section as the target stop position.
Locating a parking space in which to parallel park is old and well known, as demonstrated by the You et al. publication who discloses “[a] parking control unit 110 [that judges] that parallel parking is possible from the fact that the determined size (for example, an entrance width W13' is more than a predetermined value (for example: a vehicle width (2.3 M)) of the determined parking area PA and less than another predetermined value (for example, a vehicle length (4.5 M)).” (See ¶87.)   Such disclosure suggests the selection criteria further including a size of a section that is adjacent to a travel path on which the vehicle is traveling, and in a case where a width of the section is smaller than a threshold width or a length of the section is smaller than a threshold length, the control apparatus selects the section as the target stop position.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhu et al. publication such that the selection criteria further includes a size of a section that is adjacent to a travel path on which the vehicle is traveling, and in a case where a width of the section is smaller than a threshold width or a length of the section is smaller than a threshold length, the control apparatus selects the section as the target stop position, as suggested by the You et al. publication, in order to locate a proper size parking space.

Claims 7, 8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhu et al. publication in view of U.S. Patent Application Publication No. 2018/0178766 A1 to Oba (herein after "Oba publication") .
As to claim 7,
the Zhu et al. publication discloses the invention substantially as claimed, except for 
the selection criteria including detection of an emergency vehicle behind the vehicle. 
The Oba publication, however, discloses a braking event triggered by the presence of a surrounding emergency vehicle of the vehicle, or a positional relationship between the vehicle and a surrounding emergency vehicle of the vehicle. (See ¶50 and ¶72.)  Such disclosure suggests the selection criteria including detection of an emergency vehicle behind the vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhu et al. publication so that the selection criteria include detection of an emergency vehicle behind the vehicle, as suggested by the Oba publication, in order to facilitate the vehicle braking sequence to stop the vehicle at the target stop position.

As to claim 8,
the modified Zhu et al. publication discloses the invention substantially as claimed, except for
in a case where no emergency vehicle is detected behind the vehicle, the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling.
The Zhu et al. publication, however, discloses providing a steering unit 201 to adjust the direction or heading of the autonomous vehicle (see Col 4, ln 18), a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle (see Col. 7, lns 30 – 33), and a stop location 503. (See Col. 8, ln 62 – Col. 9, ln 4.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhu et al. publication so that in a case where no emergency vehicle is detected behind the vehicle, the control apparatus selects, as the target stop position, a section that is adjacent to a travel path on which the vehicle is traveling, as suggested by the Zhu et al. publication, in order to avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.


As to claim 11,
the Zhu et al. publication discloses a vehicle comprising the control apparatus according to claim 1; and an actuator group controlled by the travel controller of the control apparatus. (See Col. 5, ln 51 – Col. 6, ln 2.)

As to claim 17,
the Zhu et al. publication discloses the invention substantially as claimed, except for
wherein selecting the target stop position includes determining whether to move the vehicle to a section that is adjacent to a travel path on which the vehicle is traveling or to stay the vehicle on the travel path on which the vehicle is traveling a driving lane.
The Zhu et al. publication, however, discloses providing a steering unit 201 to adjust the direction or heading of the autonomous vehicle (see Col 4, ln 18), a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle (see Col. 7, lns 30 – 33), and a stop location 503. (See Col. 8, ln 62 – Col. 9, ln 4.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhu et al. publication so that selecting the target stop position includes determining whether to move the vehicle to a section that is adjacent to a travel path on which the vehicle is traveling or to stay the vehicle on the travel path on which the vehicle is traveling a driving lane, as suggested by the Zhu et al. publication, in order to avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666